Name: 2005/288/EC: Commission Decision of 18 March 2005 amending Decision 97/80/EC on provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (notified under document number C(2005) 754) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  processed agricultural produce;  economic analysis
 Date Published: 2005-10-18; 2005-04-07

 7.4.2005 EN Official Journal of the European Union L 88/10 COMMISSION DECISION of 18 March 2005 amending Decision 97/80/EC on provisions for the implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products (notified under document number C(2005) 754) (Text with EEA relevance) (2005/288/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/16/EC, of 19 March 1996 on statistical surveys of milk and milk products (1), and in particular Article 5(2), and Article 6(1) thereof, Whereas: (1) Article 5(2) of Directive 96/16/EC provides that Member States forward annually to the Commission methodological information compiled in the form of a standard questionnaire drawn up by the Commission. (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (2) lays down the legal framework for Community statistics broken down by territorial units; the new classification (NUTS) should therefore be used for transmitting data on the cows milk production by agricultural holdings on a regional basis. (3) In view of the growing economic importance of the protein content of milk, it is becoming increasingly necessary to have statistical information on the protein content of the main milk products. (4) Commission Decision 97/80/EC of 18 December 1996 (3) laying down provisions for implementation of Council Directive 96/16/EC on statistical surveys of milk and milk products must be amended and supplemented; (5) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 97/80/EC is amended as follows: 1. In Annex II, tables H and I are added. These are set out in Annex I to this Decision. 2. Annex III is replaced by Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 78, 28.3.1996, p. 27. Directive last amended by Directive 2003/107/EC of the European Parliament and of the Council (OJ L 7, 13.1.2004, p. 40). (2) OJ L 154, 21.6.2003, p. 1. (3) OJ L 24, 25.1.1997, p. 26. Decision amended lastly by Council Decision 98/582/EC (OJ L 281, 17.10.1998, p. 36). ANNEX I In Annex II of the Decision 97/80/EC, tables H and I are added: TABLE H Dairies activities Protein content of cows milk in the main milk products Country: ¦ Year: ¦ Code Product Quantity (1) (1 000 t) Protein content (t) 1 2 1 Fresh products 11 Drinking milk 112 Whole milk 113 Semi-skimmed milk 114 Skimmed milk 12 Buttermilk 13 Cream 2 Manufactured products 21 Concentrated milk 221 Cream milk powder 222 Whole milk powder 223 Partially skimmed-milk powder 224 Skimmed-milk powder 225 Buttermilk powder 23 Butter and other yellow fat dairy products 2411 Cheese from cows' milk 25 Processed cheese 26 Casein and caseinates 27 Whey TABLE I Regional data on production of cows' milk Country: ¦ Year: ¦ Region NUTS 2 code Annual production of cows milk (1 000 t) (2) Country total (1) Column 1: quantities produced in thousand tonnes over the period under consideration (year). Definition : See Annex II to Decision 97/80/EC, Table B, column 1. (2) This covers all cows milk other than milk directly suckled by calves; it includes all milk obtained from milking (including colostrum) and fed to animals (e.g. in buckets or by other means). ANNEX II Annex III of the Decision 97/80/EC is replaced by the following Annex: ANNEX III